Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Rule 424(b)(3) Registration No. 333-143300 CONOLOG CORPORATION Supplement No. 1 dated September 11, 2007 to Prospectus dated August 2, 2007 The Company has reduced the exercise price of the warrants issued in connection with the Subscription Agreement, dated March 12, 2007 (the Subscription Agreement), from $2.88 per share to $1.40 per share. As a result of the reduction of the warrant exercise price, pursuant to Section 12 (b) of the Subscription Agreement, the conversion price of the Convertible Notes issued in connection with the Subscription Agreement is now $1.40 per share. Any shares in excess of the shares that already have been registered for sale on conversion of the Notes will not be registered under the Securities Act of 1933, as amended, and, therefore, may not be offered for sale, pledged or hypothecated in the absence of an effective registration statement or an opinion of counsel reasonably satisfactory to the Company that such registration is not required.
